Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed June 11th, 2021 has been entered. Currently, claims 1-13 remain pending in the application. Independent claims 1, 8, and 13 were amended by the Applicant without the addition of new matter, ultimately changing the scope of the claims. Also, claim 5 was cancelled. Additionally, dependent claims 4 and 11 were amended to correct previous claim objections that were set forth in the Non-Final Office Action mailed 02/11/2021. Lastly, claims 4, 11, and 13 were amended to correct all outstanding 35 USC § 112(b) rejections. 
Response to Arguments
Applicant’s amendment to independent claims 1, 8, and 11 is sufficient to overcome the previous 35 USC § 103 rejection of claims 1-13 recited in the Non-Final Office Action mailed 02/11/2021.
Applicant’s arguments, see Remarks on Page 10 to Page 11, filed 6/11/2021, with respect to the rejection of claims 1-13 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of new prior art of the record: A new primary reference, Graham (U.S. Patent Pub. No. 20110009795), is utilized to disclose the structural crux of the invention. Additionally, secondary references, Deboer et al. (US Patent Pub. No. 
In response to Applicant’s introduction of new structural limitation into claims 1, 8, and 13, a new 35 USC 103 rejection is given below accounting for the new change of scope. The most relevant prior art includes:  Graham (U.S. Patent Pub. No. 20110009795), Deboer et al. (US Patent Pub. No. 20090192428), Tsuchiya et al.  (U.S. Patent Pub. No. 20170071773), Tsuchiya et al. (U.S. Patent Pub. No. 20170079847, hereinafter ‘847), Baker (U.S. Patent No. 3506000), Cho (U.S. Patent No. 4497070), and Epler et al. (U.S. Patent No. 5135473).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “third attachment element” in claims 1-2, 8-9, and 13, as well as “outer attachment element” in claims 1, 8, and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The term “element” is a generic placeholder for “means”. For examination purposes, “third attachment element” in claims 1-2, 8-9, and 13 is interpreted as a hook and loop structure (Specification, Page 5, Paragraph 18). For examination purposes, “outer attachment element” is interpreted as a hook and loop structure (Specification, Page 5, Paragraphs 18-19).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (U.S. Patent Pub. No. 20110009795) in view of Deboer et al. (US Patent Pub. No. 20090192428) and in further view of Tsuchiya et al.  (U.S. Patent Pub. No. 20170071773).
Regarding claim 1, Graham discloses (Paragraphs 26-28, 30; Figure 1) an ankle brace 10 (Paragraph 26 and Figure 1, hybrid compression garment 10), comprising: straps 70,72,74 (Paragraphs 28 and Figure 1, straps 70, 72, 74) consisting of a first strap 70 (Paragraphs 28 and Figure 1, strap 70), a second strap 72 (Paragraphs 28 and Figure 1, strap 72), and a third strap 74 (Paragraphs 28 and Figure 1, strap 74) wherein the first and second straps 70,72 are parallel to one another (Paragraphs 28 and Figure 1, straps 70, 72 are in parallel alignment with one another); wherein the first and second straps 70,72 each have an outer attachment element 120a (Paragraph 30 and Figure 1, hook fabric 120a is the structure as defined by the 112f analysis above) on at least one end (Figure 1, hook fabric 120a on outer ends 90,92 ,100,102), wherein the first and the second straps 70,72 are configured for wrapping around a user's ankle (Paragraph 27, “sleeve 40 comprises an inside or patient contact surface 46 and an outside surface 48 that faces outward when the sleeve is placed on a limb”, such that the first and second straps 70,72 are inherently capable of being wrapped around a user’s ankle), wherein the third strap 74 has a third attachment element 120a (Paragraph 30 and Figure 1, hook fabric 120a is the structure as defined by the 112f analysis above) on at least one end (Figure 1, hook fabric 120a on outer ends 94,104). 
However, Graham fails to explicitly disclose a third strap that is elongated in length as compared to a length of the first strap and the second strap; wherein the first and second straps are secured to one another by at least one inter-strap fastener, each having inner padding, wherein the third strap is configured for being placed across a top of a foot of the user and being wrapped underneath and crossing back over a top of the foot to an opposite side of the ankle forming a figure eight (8) pattern then for attaching to the third attachment element to at least one of the first strap and the second strap.
Deboer teaches (Paragraphs 29, 31; Figures 1-2) an analogous ankle brace 10 (Paragraph 29 and Figures 1-2, soft wrap 10 for tensioning ankle) with an analogous third strap 23 (Paragraph 31 and Figure 2, strap 23 with tension ends 22,24) that is elongated in length as compared to a length (Figure 2, length of strap 23 with tension ends 22,24 extends past perimeter boundary of the top panel 16 and bottom panel 12, so that it has an elongated length) of the analogous first strap 16 (Paragraph 29 and Figure 2, top panel 16) and the analogous second strap 12 (Paragraph 29 and Figure 2, bottom panel 12); wherein the analogous third strap 23 is configured for being placed across a top of a foot of the user (Figures 1-2, tension strap end 24 of strap 23 is placed across a top of a foot of the user) and being wrapped underneath (Figures 1-3, strap 23 attached 25 to bottom panel 12 wrapped underneath foot) and crossing back over a top of the foot (Figure 1, tension strap end 22 of strap 23 is crossing back over top of foot) to an opposite side of the ankle forming a figure eight (8) pattern (Figures 1-2, strap 23 loops around foot in a figure eight arrangement) then for attaching (Paragraph 31, patches 26,30 attached to the exterior of top panel 16) the analogous third attachment element 26,30 (Paragraph 29, 31 and Figures 1-2, terminal end patches 26,30) to at least one of the analogous first strap 16 and the analogous second strap 12.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the length of the third strap and configuration of wrapping the third strap around a user’s ankle of Graham, such that the third strap is elongated in length and the third strap is placed across a top of a foot of the user, wrapped underneath, and crossing back over a top of the foot to an opposite side of the ankle as taught by Deboer, in order to provide an improved ankle brace with a crossing third strap of sufficient length at the instep of a wearer’s foot for desirable stretching tension against the plantar fascia (Deboer, Paragraph 31). 
However, the combination of Graham in view of Deboer fails to explicitly disclose wherein the first and second straps are secured to one another by at least one inter-strap fastener, each having inner padding.
Tsuchiya teaches (Paragraph 194, 197, 236-237; Figure 14a) an analogous brace (Paragraph 194 and Figure 14a, knee joint supporter for tensioning user’s knee) wherein the analogous first and second straps 20,10 (Paragraph 194 and Figure 14a, first anchor part 20 and main body part 10, respectively) are secured to one another (Paragraph 197 and Figure 14a, left and right bag-shaped parts 71a,71b interconnect first anchor part 20 and main body part 10) by at least one inter-strap fastener 71a,71b (Paragraph 236-237 and Figure 14a, bag-shaped part 71a,71b), each having inner padding (Paragraph 236-237 and Figure 14a, bag-shaped part 71a,71b made of fabric having shock-absorbing properties, which is considered a padded material).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection between the first and second straps of Graham in view of Deboer, so that there is an inter-strap fastener comprising two spaced apart padded strips, as taught by Tsuchiya, in order to provide an improved ankle brace with spaced apart inner padded strips at the location of the interconnection between the double straps for increased surface area localization of the two padded strips at regions around the wearer’s joint with increased stress (Tsuchiya, Paragraph 197, 236).
Regarding claim 3, the combination of Graham in view of Deboer in view of Tsuchiya discloses the invention as described above and further discloses (in Figure 14a of Tsuchiya) wherein the inter-strap fastener 71a,71b comprises two spaced apart padded strips 71a,71b (Figure 14a, shock absorbing foam-padded bag-shaped parts 71a,71b are spaced apart) that are oriented perpendicular relative (Figure 14a, bag-shaped parts 71a,71b are perpendicular to first anchor part 20 and main body part 10)  to the first strap 20 and to the second strap 10.
Regarding claim 4, the combination of Graham in view of Deboer in view of Tsuchiya discloses the invention as described above and further discloses (in Paragraph 30 and Figure 1 of Graham) wherein the outer attachment element 120a and the third attachment element 120a each comprise hook structures (Paragraph 30, hook fabric 120a) and wherein the first strap 70, the second strap 72, and the third strap 74 all comprise a loop fabric material 120b (Paragraph 30 and Figure 1, loop fabric 120b).
Regarding claim 6, the combination of Graham in view of Deboer in view of Tsuchiya discloses the invention as described above and further discloses (in Paragraph 27 of Graham) wherein the first and second straps 70,72 are configured to collectively form a loop around a proximal portion of the user's ankle (Paragraph 27, “sleeve 40 comprises an inside or patient contact surface 46 and an outside surface 48 that faces outward when the sleeve is placed on a limb”, such that the first and second straps 70,72 are inherently capable of being collectively looped around a proximal portion of a user’s ankle).
Regarding claim 13, Graham discloses (Paragraphs 26-28, 30; Figure 1) an ankle brace 10 (Paragraph 26 and Figure 1, hybrid compression garment 10), comprising: straps 70,72,74 (Paragraphs 28 and Figure 1, straps 70, 72, 74) consisting of a first strap 70 (Paragraphs 28 and Figure 1, strap 70), a second strap 72 (Paragraphs 28 and Figure 1, strap 72), and a third strap 74 (Paragraphs 28 and Figure 1, strap 74) wherein the first and second straps 70,72 are parallel to one another (Paragraphs 28 and Figure 1, straps 70, 72 are in parallel alignment with one another); wherein the first and second straps 70,72 each have an outer attachment element 120a (Paragraph 30 and Figure 1, hook fabric 120a is the structure as defined by the 112f analysis above) on at least one end (Figure 1, hook fabric 120a on outer ends 90,92 ,100,102), wherein the first and the second straps 70,72 are configured for wrapping around a user's ankle (Paragraph 27, “sleeve 40 comprises an inside or patient contact surface 46 and an outside surface 48 that faces outward when the sleeve is placed on a limb”, such that the first and second straps 70,72 are inherently capable of being wrapped around a user’s ankle), wherein the third strap 74 has a third attachment element 120a (Paragraph 30 and Figure 1, hook fabric 120a is the structure as defined by the 112f analysis above) on at least one end (Figure 1, hook fabric 120a on outer ends 94,104); wherein the outer attachment element 120a and the third attachment element 120a comprise hook structures (Paragraph 30, hook fabric 120a), and wherein the first, the second, and the third straps 70,72,74 all comprise a loop fabric material 120b (Paragraph 30 and Figure 1, loop fabric 120b).
However, Graham fails to explicitly disclose third strap that is elongated in length as compared to a length of the first strap and the second strap; wherein the first and second straps are secured to one another by at least one inter-strap fastener, each having inner padding, wherein the third strap is configured for being placed across a top of a foot of the user and being wrapped underneath and crossing back over a top of the foot to an opposite side of the ankle forming a figure eight (8) pattern then for attaching the third attachment element to at least one of the first strap and the second strap; wherein the inter-strap fastener comprises two spaced apart padded strips that are oriented perpendicular relative to the first strap and to the second strap.
Deboer teaches (Paragraphs 29, 31; Figures 1-2) an analogous ankle brace 10 (Paragraph 29 and Figures 1-2, soft wrap 10 for tensioning ankle) with an analogous third strap 23 (Paragraph 31 and Figure 2, strap 23 with tension ends 22,24) that is elongated in length as compared to a length (Figure 2, length of strap 23 with tension ends 22,24 extends past perimeter boundary of the top panel 16 and bottom panel 12, so that it has an elongated length) of the analogous first strap 16 (Paragraph 29 and Figure 2, top panel 16) and the analogous second strap 12 (Paragraph 29 and Figure 2, bottom panel 12); wherein the analogous third strap 23 is configured for being placed across a top of a foot of the user (Figures 1-2, tension strap end 24 of strap 23 is placed across a top of a foot of the user) and being wrapped underneath (Figures 1-3, strap 23 attached 25 to bottom panel 12 wrapped underneath foot) and crossing back over a top of the foot (Figure 1, tension strap end 22 of strap 23 is crossing back over top of foot) to an opposite side of the ankle forming a figure eight (8) pattern (Figures 1-2, strap 23 loops around foot in a figure eight arrangement) then for attaching (Paragraph 31, patches 26,30 attached to the exterior of top panel 16) the analogous third attachment element 26,30 (Paragraph 29, 31 and Figures 1-2, terminal end patches 26,30) to at least one of the analogous first strap 16 and the analogous second strap 12.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the length of the third strap and configuration of wrapping the third strap around a user’s ankle of Graham, such that the third strap is elongated in length and the third strap is placed across a top of a foot of the user, wrapped underneath, and crossing back over a top of the foot to an opposite side of the ankle as taught by Deboer, in order to provide an improved ankle brace with a crossing third strap of sufficient length at the instep of a wearer’s foot for desirable stretching tension against the plantar fascia (Deboer, Paragraph 31). 
However, the combination of Graham in view of Deboer fails to explicitly disclose wherein the first and second straps are secured to one another by at least one inter-strap fastener, each having inner padding; wherein the inter-strap fastener comprises two spaced apart padded strips that are oriented perpendicular relative to the first strap and to the second strap.
Tsuchiya teaches (Paragraph 194, 197, 236-237; Figure 14a) an analogous brace (Paragraph 194 and Figure 14a, knee joint supporter for tensioning user’s knee) wherein the analogous first and second straps 20,10 (Paragraph 194 and Figure 14a, first anchor part 20 and main body part 10, respectively) are secured to one another (Paragraph 197 and Figure 14a, left and right bag-shaped parts 71a,71b interconnect first anchor part 20 and main body part 10) by at least one inter-strap fastener 71a,71b (Paragraph 236-237 and Figure 14a, bag-shaped part 71a,71b), each having inner padding (Paragraph 236-237 and Figure 14a, bag-shaped part 71a,71b made of fabric having shock-absorbing properties, which is considered a padded material); wherein the inter-strap fastener 71a,71b comprises two spaced apart padded strips 71a,71b (Figure 14a, shock absorbing foam-padded bag-shaped parts 71a,71b are spaced apart) that are oriented perpendicular relative (Figure 14a, bag-shaped parts 71a,71b are perpendicular to first anchor part 20 and main body part 10)  to the analogous first strap 20 and to the analogous second strap 10.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection between the first and second straps of Graham in view of Deboer, so that there is an inter-strap fastener comprising two spaced apart padded strips, as taught by Tsuchiya, in order to provide an improved ankle brace with spaced apart inner padded strips at the location of the interconnection between the double straps for increased surface area localization of the two padded strips at regions around the wearer’s joint with increased stress (Tsuchiya, Paragraph 197, 236).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Graham (U.S. Patent Pub. No. 20110009795) in view of Deboer et al. (US Patent Pub. No. 20090192428) in view of Tsuchiya et al. (U.S. Patent Pub. No. 20170071773) and in further view of Tsuchiya et al. (U.S. Patent Pub. No. 20170079847, hereinafter ‘847).
Regarding claim 2, the combination of Graham in view of Deboer in view of Tsuchiya discloses the invention as described above but fails to explicitly disclose wherein the third strap is configured for being secured opposite the third attachment element to the first strap or the second strap and at an angle between twenty-five degrees and sixty degrees.
Tsuchiya’847 teaches (Paragraphs 33, 79-80; Figure 1) an analogous ankle brace 100 (Paragraph 33 and Figure 1, ankle joint bandage 100 worn around ankle providing tension to ankle for support) wherein the analogous third strap 10 (Paragraph 33 and Figure 1, band shaped main body part 10)  is configured for being secured opposite (Paragraph 33 and Figure 1, band shaped main body part 10 secured to anchor part 20 opposite the engaging part 30) the analogous third attachment element 30 (Paragraph 33 and Figure 1, engaging part 30) to the analogous first strap or the analogous second strap 20 (Paragraph 33, anchor part 20) and at an angle between and twenty-five degrees sixty degrees (Paragraphs 79-80 and Figure 1, range of the angle θ is set to be in a range of 145° to 165°, so that the angle between the anchor body part 20 and the main body part 10 is in range of 15° to 35°, such that the main body part 10 can configure a figure-eight in a case where the ankle joint bandage 100 has been worn; See MPEP § 2144.05 obviousness of overlapping ranges). 
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection between the third strap and second strap of Graham in view of Deboer in view of Tsuchiya, so that the third strap has one free end with a third attachment element and another end secured to the second strap at an angle between twenty-five degrees sixty degrees, as taught by Tsuchiya’847, in order to provide an improved ankle brace with an improved third strap that can configure a figure-eight in a case where the ankle joint bandage has been worn, such that in a case of pulling the third strap the third strap does not twist in the vicinity of the securing portion between the third strap and the second strap (Tsuchiya’847, Paragraphs 79-80).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Graham (U.S. Patent Pub. No. 20110009795) in view of Deboer et al. (US Patent Pub. No. 20090192428) in view of Tsuchiya et al. (U.S. Patent Pub. No. 20170071773) and in further view of Epler et al. (U.S. Patent No. 5135473).
Regarding claim 7, the combination of Graham in view of Deboer in view of Tsuchiya discloses the invention as described above but fails to explicitly disclose wherein the inner padding comprises a foam that includes a phase change material.
Epler teaches (Col. 3, lines 23, 37-39; Figure 1) an analogous ankle brace 10 (Col. 3, line 23 and Figure 1, wrap 10 which loops around a wearer’s Achilles ultimately providing support to a wearer’s ankle) wherein the analogous inner padding 20 (Col. 3, lines 37-39 and Figure 1, pad 20 at the connection between first strap 35 and second strap 40) comprises a foam (Col. 3, lines 37-39, pad 20 comprising materials that include neoprene, plastazote, and closed cylinders of air or gel) that includes a phase change material (Col. 3, lines 37-39, closed cylinders of air or gel).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the inner padding of Graham in view of Deboer in view of Tsuchiya, so that the inner padding has a foam that includes a phase change material, as taught by Epler, in order to provide an improved ankle brace with the capability of increased foam support and thermal gel comfort at protuberances such as the Achilles (Epler, Col. 3, lines 37-39).
Claims 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (U.S. Patent Pub. No. 20110009795) in view of Tsuchiya et al.  (U.S. Patent Pub. No. 20170071773) and in further view of Baker (U.S. Patent No. 3506000) and Cho (U.S. Patent No. 4497070) and Deboer et al. (US Patent Pub. No. 20090192428). 
Regarding claim 8, Graham discloses (Paragraphs 26-28, 30; Figure 1) a method, comprising placing an ankle brace 10 (Paragraph 26 and Figure 1, hybrid compression garment 10) on an ankle of a user (Paragraph 26, compression garment 10 worn around ankle of a user), the ankle brace 10 comprising: straps 70,72,74 (Paragraphs 28 and Figure 1, straps 70, 72, 74) consisting of a first strap 70 (Paragraphs 28 and Figure 1, strap 70), a second strap 72 (Paragraphs 28 and Figure 1, strap 72), and a third strap 74 (Paragraphs 28 and Figure 1, strap 74) having a third attachment element 120a (Paragraph 30 and Figure 1, hook fabric 120a is the structure as defined by the 112f analysis above); wherein the first and second straps 70,72 each have an outer attachment element 120a (Paragraph 30 and Figure 1, hook fabric 120a is the structure as defined by the 112f analysis above) on at least one end (Figure 1, hook fabric 120a on outer ends 90,92 ,100,102), wherein the first and the second straps 70,72 are configured for wrapping around a user's ankle (Paragraph 27, “sleeve 40 comprises an inside or patient contact surface 46 and an outside surface 48 that faces outward when the sleeve is placed on a limb”, such that the first and second straps 70,72 are inherently capable of being wrapped around a user’s ankle),
However, Graham fails to explicitly disclose that the third strap is elongated in length as compared to a length of the first strap and the second strap; wherein the first and second straps are secured to one another by at least one inter-strap fastener and each have inner padding, placing the inner padding of the first strap and the second strap around the user's ankle and then placing the third strap towards a bottom of a foot of the user; adjusting a tension of the first strap and the second strap; securing the first strap and the second strap; placing the third strap across a top of the foot, wrapping the third strap underneath and crossing back over a top of the foot to an opposite side of the ankle forming a figure eight (8) pattern, adjusting a tension of the third strap, and attaching the third attachment element to at least one of the first strap and the second strap.
Tsuchiya teaches (Paragraph 194, 197, 236-237; Figure 14a) an analogous brace (Paragraph 194 and Figure 14a, knee joint supporter for tensioning user’s knee) wherein the analogous first and second straps 20,10 (Paragraph 194 and Figure 14a, first anchor part 20 and main body part 10, respectively) are secured to one another (Paragraph 197 and Figure 14a, left and right bag-shaped parts 71a,71b interconnect first anchor part 20 and main body part 10) by at least one inter-strap fastener 71a,71b (Paragraph 236-237 and Figure 14a, bag-shaped part 71a,71b) and each have inner padding (Paragraph 236-237 and Figure 14a, bag-shaped part 71a,71b made of fabric having shock-absorbing properties, which is considered a padded material).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection between the first and second straps of Graham, so that there is an inter-strap fastener comprising two spaced apart padded strips, as taught by Tsuchiya, in order to provide an improved ankle brace with spaced apart inner padded strips at the location of the interconnection between the double straps for increased surface area localization of the two padded strips at regions around the wearer’s joint with increased stress (Tsuchiya, Paragraph 197, 236).
However, Graham in view of Tsuchiya fails to explicitly disclose that the third strap is elongated in length as compared to a length of the first strap and the second strap; placing the inner padding of the first strap and the second strap around the user's ankle and then placing the third strap towards a bottom of a foot of the user; adjusting a tension of the first strap and the second strap; securing the first strap and the second strap; placing the third strap across a top of the foot, wrapping the third strap underneath and crossing back over a top of the foot to an opposite side of the ankle forming a figure eight (8) pattern, adjusting a tension of the third strap, and attaching the third attachment element to at least one of the first strap and the second strap.
Baker teaches (Col. 2, lines 3-14, 23; Figure 1) an analogous ankle brace (Col. 2, line 6 and Figure 1, ankle support worn around a user’s ankle) placing the analogous inner padding 10 (Col. 2, lines 13-14 and Figure 1, body member 10 may be of a fabric lined with sponge rubber or some soft material) of the analogous first strap 15 (Col. 2, line 15 and Figure 1, band 15) and the analogous second strap 25 (Col. 2, line 23 and Figure 1, strap 25) around the user’s ankle (Col. 2, lines 3-14 and Figure 1, body member 10 has rear portion 11 to extend along the Achilles tendon at the back of the foot and with wings 12 and 13 on either side to extend along the inside and outside portions of the foot a distance to cover the ankle bone).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the positioning of the inner padding of the first and second straps of Graham in view of Tsuchiya, such that the inner padding is placed around the user’s ankle, as taught by Baker, in order to provide an improved ankle brace with an inner padding that absorbs forces applied at a user’s Achilles and malleolus for improved joint support and stability (Baker, Col. 2, lines 13-14). 
However, the combination of Graham in view of Tsuchiya in view of Baker fails to explicitly disclose that the third strap is elongated in length as compared to a length of the first strap and the second strap; then placing the third strap towards a bottom of a foot of the user; adjusting a tension of the first strap and the second strap; securing the first strap and the second strap; placing the third strap across a top of the foot, wrapping the third strap underneath and crossing back over a top of the foot to an opposite side of the ankle forming a figure eight (8) pattern, adjusting a tension of the third strap, and attaching the third attachment element to at least one of the first strap and the second strap.
Cho teaches (Col. 2, lines 60,62; Col. 3, lines 1, 6, 31-33, 44-45, 50-51; Figure 1) an analogous ankle brace 11 (Col. 2, line 60 and Figure 1, unitary protective device 11 worn around and supports ankle joint) which comprises then placing the analogous third strap 19 (Col. 2, line 62 and Figure 1, strap 19) towards a bottom of a foot of the user (Figure 1, strap 19 placed towards a bottom of a foot of a user); adjusting a tension (Figure 1, pulling on straps 37, 29 to adjust tension around ankle and limb) of the analogous first strap 37 (Col. 3, line 6 and Figure 1, strap 37) and the analogous second strap 29 (Col. 3, line 1 and Figure 1, strap 29); securing (Col. 3, lines 44-45, 50-51, and Figure 1, strap 37 secured by velcro 41,45 and strap 29 secured by velcro 33,34) the analogous first strap 37 and the analogous second strap 29; placing the analogous third strap 19 across a top of the foot (Figure 1, strap 19 across top of a user’s foot at an instep location), wrapping the analogous third strap 19 underneath (Figure 1, strap 19 wrapped underneath foot) and crossing back over a top of the foot to an opposite side of the ankle forming a figure eight (8) pattern (Col. 3, lines 31-33 and Figure 1, strap 19 wraps underneath and crosses back over forming cross-over figure eight pattern), adjusting a tension (Figure 1, pulling on strap 19 to adjust tension around ankle and foot) of the analogous third strap 19.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the wrapping path of the third strap relative to the first and second straps of Graham in view of Tsuchiya in view of Baker, such that the third strap is placed towards a bottom of a foot of a user when the first and second straps are secured, as taught by Cho, in order to provide an improved ankle brace with a cross-over configuration that allows for increased securement of the third strap around a foot and ankle of a user (Cho, Col. 3, lines 31-33). 
However, the combination of Graham in view of Tsuchiya in view of Baker in view of Cho fails to explicitly disclose that the third strap is elongated in length as compared to a length of the first strap and the second strap; and attaching the third attachment element to at least one of the first strap and the second strap.
Deboer teaches (Paragraphs 29, 31; Figures 1-2) an analogous ankle brace 10 (Paragraph 29 and Figures 1-2, soft wrap 10 for tensioning ankle) wherein the analogous third strap 23 (Paragraph 31 and Figure 2, strap 23 with tension ends 22,24) is elongated in length as compared to a length (Figure 2, length of strap 23 with tension ends 22,24 extends past perimeter boundary of the top panel 16 and bottom panel 12, so that it has an elongated length) of the analogous first strap 16 (Paragraph 29 and Figure 2, top panel 16) and the analogous second strap 12 (Paragraph 29 and Figure 2, bottom panel 12); placing the analogous third strap 23 across a top of the foot (Figures 1-2, tension strap end 24 of strap 23 is placed across a top of a foot of the user), wrapping the analogous third strap 23 underneath (Figures 1-3, strap 23 attached 25 to bottom panel 12 wrapped underneath foot) and crossing back over a top of the foot (Figure 1, tension strap end 22 of strap 23 is crossing back over top of foot) to an opposite side of the ankle forming a figure eight (8) pattern (Figures 1-2, strap 23 loops around foot in a figure eight arrangement), adjusting a tension (Figure 1,adjust tension by pulling on strap 23) of the analogous third strap 23, and attaching (Paragraph 31, patches 26,30 attached to the exterior of top panel 16) the analogous third attachment element 26,30 (Paragraph 29, 31 and Figures 1-2, terminal end patches 26,30) to at least one of the analogous first strap 16 and the analogous second strap 12.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the length of the third strap and configuration of wrapping the third strap around a user’s ankle of Graham in view of Tsuchiya in view of Baker in view of Cho, such that the third strap is elongated in length and the third strap is placed across a top of a foot of the user, wrapped underneath, and crossing back over a top of the foot to an opposite side of the ankle as taught by Deboer, in order to provide an improved ankle brace with a crossing third strap of sufficient length at the instep of a wearer’s foot for desirable stretching tension against the plantar fascia (Deboer, Paragraph 31). 
Regarding claim 10, the combination of Graham in view of Tsuchiya in view of Baker in view of Cho in view of Deboer discloses the invention as described above and further discloses (in Figure 14a of Tsuchiya) wherein the inter-strap fastener 71a,71b comprises two spaced apart padded strips 71a,71b (Figure 14a, shock absorbing foam-padded bag-shaped parts 71a,71b are spaced apart) that are oriented perpendicular relative (Figure 14a, bag-shaped parts 71a,71b are perpendicular to first anchor part 20 and main body part 10)  to the first strap 20 and to the second strap 10.
Regarding claim 11, the combination of Graham in view of Tsuchiya in view of Baker in view of Cho in view of Deboer discloses the invention as described above and further discloses (in Paragraph 30 and Figure 1 of Graham) wherein the outer attachment element 120a and the third attachment element 120a each comprise hook structures (Paragraph 30, hook fabric 120a) and wherein the first strap 70, the second strap 72, and the third strap 74 all comprise a loop fabric material 120b (Paragraph 30 and Figure 1, loop fabric 120b).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Graham (U.S. Patent Pub. No. 20110009795) in view of Tsuchiya et al.  (U.S. Patent Pub. No. 20170071773) in view of Baker (U.S. Patent No. 3506000) in view of Cho (U.S. Patent No. 4497070) in view of Deboer et al. (US Patent Pub. No. 20090192428) and in further view of Tsuchiya’847 et al. (U.S. Patent Pub. No. 20170079847, hereinafter ‘847).
Regarding claim 9, the combination of Graham in view of Tsuchiya in view of Baker in view of Cho in view of Deboer discloses the invention as described above but fails to explicitly disclose wherein the third strap is secured opposite the third attachment element at an angle to the first strap or the second strap at an angle between twenty-five degrees and sixty degrees.
Tsuchiya’847 teaches (Paragraphs 33, 79-80; Figure 1) an analogous ankle brace 100 (Paragraph 33 and Figure 1, ankle joint bandage 100 worn around ankle providing tension to ankle for support) wherein the analogous third strap 10 (Paragraph 33 and Figure 1, band shaped main body part 10) is secured opposite (Paragraph 33 and Figure 1, band shaped main body part 10 secured to anchor part 20 opposite the engaging part 30) the analogous third attachment element 30 (Paragraph 33 and Figure 1, engaging part 30) at an angle to the analogous first strap or the analogous second strap 20 (Paragraph 33, anchor part 20) at an angle between and twenty-five degrees sixty degrees (Paragraphs 79-80 and Figure 1, range of the angle θ is set to be in a range of 145° to 165°, so that the angle between the anchor body part 20 and the main body part 10 is in range of 15° to 35°, such that the main body part 10 can configure a figure-eight in a case where the ankle joint bandage 100 has been worn; See MPEP § 2144.05 obviousness of overlapping ranges). 
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection between the third strap and second strap of Graham in view of Tsuchiya in view of Baker in view of Cho in view of Deboer, so that the third strap has one free end with a third attachment element and another end secured to the second strap at an angle between twenty-five degrees sixty degrees, as taught by Tsuchiya’847, in order to provide an improved ankle brace with an improved third strap that can configure a figure-eight in a case where the ankle joint bandage has been worn, such that in a case of pulling the third strap the third strap does not twist in the vicinity of the securing portion between the third strap and the second strap (Tsuchiya’847, Paragraphs 79-80).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Graham (U.S. Patent Pub. No. 20110009795) in view of Tsuchiya et al.  (U.S. Patent Pub. No. 20170071773) in view of Baker (U.S. Patent No. 3506000) in view of Cho (U.S. Patent No. 4497070) in view of Deboer et al. (US Patent Pub. No. 20090192428) and in further view of Epler et al. (U.S. Patent No. 5135473).
Regarding claim 12, the combination of Graham in view of Tsuchiya in view of Baker in view of Cho in view of Deboer discloses the invention as described above but fails to explicitly disclose wherein the inner padding comprises a foam that includes a phase change material.
Epler teaches (Col. 3, lines 23, 37-39; Figure 1) an analogous ankle brace 10 (Col. 3, line 23 and Figure 1, wrap 10 which loops around a wearer’s Achilles ultimately providing support to a wearer’s ankle) wherein the analogous inner padding 20 (Col. 3, lines 37-39 and Figure 1, pad 20 at the connection between first strap 35 and second strap 40) comprises a foam (Col. 3, lines 37-39, pad 20 comprising materials that include neoprene, plastazote, and closed cylinders of air or gel) that includes a phase change material (Col. 3, lines 37-39, closed cylinders of air or gel).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the inner padding Graham in view of Tsuchiya in view of Baker in view of Cho in view of Deboer, so that the inner padding has a foam that includes a phase change material, as taught by Epler, in order to provide an improved ankle brace with the capability of increased foam support and thermal gel comfort at protuberances such as the Achilles (Epler, Col. 3, lines 37-39).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724